DISMISS; and Opinion Filed September 10, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00931-CR

                          BROOKE MCCANN JORDAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-54880-U

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Fillmore
       Brooke McCann Jordan filed her notice of appeal on August 10, 2018. The clerk’s record,

filed August 20, shows Jordan pleaded guilty to the offense of driving while intoxicated with two

prior convictions for driving while intoxicated.       On June 3, 2016, following Jordan’s plea

agreement with the State, the trial court assessed punishment at ten years in prison, probated for

six years, and a $2,000 fine. The trial court prepared and signed a certification of the right to

appeal, stating the case was a plea bargain case and Jordan had no right to appeal. Since that time,

the State has filed several motions to revoke probation, the most recent of which was filed on

March 12, 2018. To date, the trial court has not ruled on the State’s March 12th motion.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.). With
regard to cases involving “regular” probation, the Texas Legislature has authorized appeal of only

two types of orders: (1) an order granting probation, and (2) an order revoking probation. See

Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006) (discussing Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977)).

       Here, the State’s motion to revoke Jordan’s probation is still pending in the trial court.

Because there is no order granting the State’s motion, we lack jurisdiction over this case.

       We dismiss this appeal.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

180931F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BROOKE MCCANN JORDAN, Appellant                   On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas.
 No. 05-18-00931-CR         V.                     Trial Court Cause No. F15-54880-U.
                                                   Opinion delivered by Justice Fillmore,
 THE STATE OF TEXAS, Appellee                      Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 10th day of September, 2018.




                                             –3–